          Case 1:20-cv-01940-RA Document 21 Filed 10/29/20 Page 1 of 3


                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 10-29-20

 JESUS FLORES GALLOSO,

                            Plaintiff,
                                                              No. 20-CV-1940 (RA)
                       v.
                                                                      ORDER
 3821 FOOD CORP., ET AL.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this Fair Labor Standards Act (“FLSA”) case has been

settled. No later than November 30, 2020 the parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Magistrate Judge Moses by

               completing    the   attached    consent   form,    which   is   also   available   at

               http://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-

               action-magistrate-judge.       As the form indicates, no adverse substantive

               consequences will arise if the parties choose not to proceed before Judge Moses

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting

               materials, including contemporaneous billing records for the attorney’s fees and

               costs provided for in the settlement agreement. In light of the presumption of public

               access attaching to “judicial documents,” see Lugosch v. Pyramid Co. of Onondaga,

               435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that materials on which
         Case 1:20-cv-01940-RA Document 21 Filed 10/29/20 Page 2 of 3




            the Court relies in making its fairness determination will be placed on the public

            docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917 (JMF), 2012 WL

            2700381, at *3–7 (S.D.N.Y. July 5, 2012).

            The parties are also advised that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs “waive practically any possible claim against the defendants,

               including unknown claims and claims that have no relationship whatsoever to

               wage-and-hour issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d

               226, 228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

            (b) Plaintiffs are “bar[red] from making any negative statement about the

               defendants,” unless the settlement agreement “include[s] a carve-out for

               truthful statements about [P]laintiffs’ experience litigating their case,” Lazaro-

               Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701, at

               *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).



SO ORDERED.

Dated:   October 29, 2020
         New York, New York

                                              Ronnie Abrams
                                              United States District Judge




                                                 2
                         Case 1:20-cv-01940-RA Document 21 Filed 10/29/20 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties       attorneys               Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
